          Case 4:20-cv-01123-LPR Document 9 Filed 11/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

FRANK MOYA                                                                              PLAINTIFF
ADC #118712

v.                                Case No. 4:20-cv-01123-LPR

LINCOLN COUNTY DETENTION CENTER                                                      DEFENDANT


                                           JUDGMENT

       Pursuant to the order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Frank Moya’s Amended Complaint is dismissed without prejudice. (Doc. 4). This dismissal

counts as a “strike” within the meaning of 28 U.S.C. § 1915(g). The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment

dismissing this action is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 2nd day of November 2020.



                                                      _________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
